The opinion of the court was delivered by
Allen, J.:
It appears that the defendant W. D. Snell, as superintendent of public instruction of Jefferson county, or*565ganized a new school district, including two sections of land which had theretofore been included in district No. 8.
The plaintiff now seeks to enjoin the county clerk from placing on the tax roll of the county the taxes levied by the new school district, to enjoin the school-district officers from acting, and to restrain the county superintendent from taking any further proceedings in relation to the newly-made district. Counsel for the plaintiff in error in his brief says:
“The question, and the single question here, is, has this plaintiff a right to come into the courts of the state and ask for protection and relief when an encroachment on its rights, which threatened its very life, is committed, and threatened at the hands of those claiming to act for the public, and under color and claim of right, but whose acts therein are wholly without authority of law?”
This is rather a sweeping inquiry. We answer only such question as is presented by the record.
The superintendent of public instruction is charged with the duty of organizing and altering school districts. The record fails to show, and counsel fails to point out, wherein his action is illegal or unwarranted. The plaintiff now seeks by injunction to prevent the collection of taxes on property in which it has no interest, and to control the actions of public officers. It practically seeks by injunction to destroy the newly-created district. This is not a proper form of action for the trial of the validity of the action of the county superintendent or the legal existence of the district.
The plaintiff has no standing in this court in this case to try the questions urged for consideration.
The order of the district court refusing the injunction is affirmed.
All the Justices concurring.